Citation Nr: 1619007	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for dengue fever.
 
2.  Entitlement to service connection for a bilateral hand disability.
 
3.  Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a December 2008 rating decision of the Detroit, Michigan, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied claims for service connection for dengue fever, "compression fracture, thoracic spine T-8," and RS3PE syndrome (remitting seronegative symmetrical synovitis with pitting edema) of the bilateral hands.  In February 2014, the Board remanded the claims for additional development. 

In order to avoid prejudice to the Veteran, the Board has construed some of the issues broadly, and recharacterized them as stated on the cover page of this remand.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In August 2010, the Veteran was afforded a hearing before Tresa M. Schlecht, who is the Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).  The transcript (Tr.) of that hearing is associated with the claims file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

In February 2014, the Board remanded these claims.  The Board essentially directed that the Veteran be asked to identify any private health care providers who have treated him for spine or back symptoms after 2008 (i.e., after the most recent medical evidence of record), and that any identified records be obtained.  The Board further directed that all outstanding VA records, and Social Security Administration records, be obtained.  

In March 2014, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  Additional VA reports, dated between 2008 and 2014, and non-VA medical reports, dated in 2008, were subsequently obtained.  In March 2014, the SSA stated that it did not have any records for the Veteran.  
 
The Board's February 2014 remand directed that, following the aforementioned development, the RO or AMC should review the record to determine whether medical opinion is required to address the likelihood that a current hand disorder, claimed as RS3PE, is related to the Veteran's service or any incident therein, including a fever of unknown origin, claimed as dengue fever, or to address the likelihood that a current thoracic spine disability is related to the Veteran's service or any incident thereof.

In April 2014, a medical opinion was obtained from L.T.C., a VA Medical Officer.  She essentially stated that it would be mere speculation to provide etiological opinions because of a lack of C&P (VA compensation and pension) examination reports evaluating his claimed conditions, and because additional private treatment records dated after 2008 had not been obtained subsequent to the Board's remand.  

In a written brief presentation, dated in April 2016, the Veteran's representative asserted that the April 2014 VA Medical Officer is a podiatrist who lacks the requisite expertise, and that she may not have the proper credentials to render an opinion.  

The Board finds that a remand is warranted.  In Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the Court of Appeals for Veterans Claims held that in order to rely upon an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  In this case, almost 200 pages of VA progress notes have been associated with the claims file following the Board's February 2014 remand.  This evidence shows that the Veteran was treated for conditions that included back symptoms, and synovitis involving his hands, beginning in 2008, and that serology laboratory testing was performed in August 2010.  Notwithstanding the fact that no private medical evidence dated after 2008 has been obtained, the April 2014 medical opinion does not make it clear as to why an opinion could not be provided based on the evidence of record.  Id.; see also Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the foregoing, a remand is required in order to obtain etiological opinions from a qualified physician.  Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a qualified physician in order to determine the nature and etiology of any residuals of dengue fever, bilateral hand disabilities, and thoracic spine disability found.  After review of the record, the physician must provide opinions as to:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran  currently has residuals of dengue fever incurred during service, and;

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a disability of either hand that had its onset during his active service, or was caused by any event in his active service, and;

c)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a thoracic spine disability that had its onset during his active service, or was caused by any event in his active service.

d)  The examiner is requested to specifically discuss the Veteran's assertions. 

e)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

f)  Rationale for all requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




